DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 10-17) in the reply filed on 1/5/22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hongo et al (US 7,834,353) in view of  Yavid et al (US 2005/0140925) and Agorio (US 6,697,096) .
	With respect to Claim 10, Hongo et al  discloses a method of manufacturing a substrate having a poly-Si layer (column 1, lines 30-60)  the method comprising: forming an amorphous Si layer on a substrate (column 10, lines 45-60) ; and irradiating a linearly polarized laser beam (Figures 1-3, 2) onto the amorphous Si layer after the linearly polarized laser beam passes through a first EO modulator cell (Figure 1, 6 and corresponding text; column 5, lines 45-65 (Pockels cell)) , is reflected by a mirror with a vibrating element (Figure 1, 151 and corresponding element; column 9, lines 30-45) to a rotary diffuser (Figure 1, 12-13 and corresponding text), and impinges on a first optical element (Figure 1, objective  lens 25; and corresponding text). See Figures 1-5 and 15-18 and corresponding text; and column 4, line 40 to column 6, line 65.
	Hongo et al differs from the claims at hand in that Hongo et al does not disclose a Kerr cell (a Pockels cell is disclosed); and does not disclose a rotating mirror that rotates around a rotation axis.
	Yavid et al also pertains to lasers, and discloses the equivalence of Kerr cells and Pockels cells as electrooptic devices to control lasers. See paragraph 61.

	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a Kerr cell in the device of Hongo et al, as Yavid et al discloses the equivalence of Kerr cells and Pockels cells as electrooptic devices in laser systems. The use of a known device for its known benefit, would have been prima facie obvious to one of ordinary skill in the art. Moreover, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a rotating mirror as disclosed by Agorio, in the device of Hongo et al and Yavid et al, for its known benefit in the art of diffusing/scannining a laser beam on a substrate. The use of a known device for its known benefit, would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 11, the combined references make obvious the limitation “moving the substrate in a predetermined direction while rotating the polygon mirror”. See Hongo et al, column 9, lines 45-60; and Figure2 of Agorio and corresponding text. 
	With respect to Claim 12, the combined references make obvious “in the irradiating of the laser beam onto the amorphous Si layer, applying a first potential difference to the Kerr cell while the laser beam is incident on a first reflection surface of the polygon mirror, and applying a second potential difference to the first Kerr cell while the laser beam is incident on a second reflection surface of the polygon mirror, wherein the first and second potential differences differ from each other”. See Figures 2-5 and corresponding text of Hongo et al; paragraphs 61-62 of Yavid et al.
	With respect to Claim 13, the combined references make obvious “wherein in the irradiating of the laser beam, the laser beam is irradiated onto the amorphous Si layer by varying a second potential difference applied to the first Kerr cell while the polygon mirror rotates and the laser beam is incident 
	With respect to Claim 14, the combined references make obvious the limitation “the irradiating of the laser beam, the laser beam having a linear polarization direction is irradiated onto the amorphous Si layer through the first Kerr cell, and the linear polarization direction is in a plane parallel to a direction of an electric field generated in the first Kerr cell and including a linear path of the laser beam incident on the first Kerr cell, and is perpendicular to the linear path of the laser beam incident on the first Kerr cell”. See Figures 2-3 of Hongo et al, laser beam 2 and electric field when different voltages are applied. 
	With respect to Claim 15, the combined references make obvious “the irradiating of the laser beam, the laser beam is irradiated onto the amorphous Si layer by passing through a second optical element between the first Kerr cell and the polygon mirror, and the second optical element makes an incidence point on the polygon mirror of the laser beam after passing through the first Kerr cell identical to an incidence point on the polygon mirror of the laser beam when the first Kerr cell is not disposed between the laser beam source and the polygon mirror”, as Hongo et al disclose a second optical element (Figure 1, 11, mirror), and the incidence point would be the same if the electroptic cell is removed. See Figure 1 and corresponding text.
	With respect to Claim 16, and the limitation “in the irradiating of the laser beam, a direction of an electric field generated in the first Kerr cell is perpendicular to the rotation axis of the polygon mirror”, see Figures 1-3 of Hongo et al, and Figure 2 of Agorio.
	With respect to Claim 17, the combined references make obvious “discloses in the irradiating of the laser beam, the laser beam is irradiated onto the amorphous Si layer by sequentially passing through the first Kerr cell, a half wave plate and a second Kerr cell incident on the polygon mirror, and a direction of an electric field generated in the second Kerr cell is perpendicular to a direction of an electric field generated in the first Kerr cell”, as Yavid discloses the use of half wave plates (paragraph 101).  See also In re Harza, , 274 F2d 669, 124 USPQ 378 (CCPA 1960). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










AGG
January 11, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812